Order filed, December 18, 2012.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01011-CR
                                 ____________

             FRANKIE RAYSHAWN HILL-TURNER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 10-DCR-056064


                                     ORDER

      The reporter’s record in this case was due December 4, 2012. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Karen Woolsey, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.
PER CURIAM